Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered April 10, 1964 after a jury trial, convicting him of violation of section 1293-a of the Penal Law as a felony (larceny by unauthorized use of a motor vehicle), and sentencing him to serve a term of two to four years. Judgment reversed on the law and the facts, indictment dismissed and defendant directed to be discharged from custody. In our opinion, the proof failed to establish beyond a reasonable doubt the defendant’s guilt of the crime charged. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.